Opinion by
Lawrence, J.
At the hearing it was agreed between the parties that the merchandise consists of articles of which metal is the component material of chief value, other than ores or concentrates or crude metal. Uncontradicted evidence was introduced to the effect that the articles were imported to be used in remanufacture by melting and that they have been used in remanufacture by melting. An examination of the papers disclosed that affidavits had been *408filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.